ROSS, Circuit Judge
(dissenting). By section 2324 of the Revised Statutes (30 U.S.C.A. § 28 and note) it is declared that in making a location of a mining claim “the location must be distinctly marked on the ground so that its boundaries can be readily traced.” The same section of the statute expressly confers upon the miners of each mining district the power to make regulations not in conflict with the laws of the United States, or with the laws of the state or territory in which the district is situated, covering the location, manner of recording, and amount of work necessary to hold possession of a mining claim, subject to the requirement in respect to so marking the location as that its boundaries may be readily traced. And it has been uniformly held by the courts that the respective states and territories may make like rules and regulations not in conflict with any law of the United States upon the subject. Neither the act of Congress of 1866 nor of 1872 required such notices to be recorded. As a result, in some states and territories and in some mining districts the notice of location is required to be recorded, and in some it is not. But, whenever required, the express declaration of section 2324 of the Revised Statutes is that such record “shall contain the name or names of the locators, the date of the location, and such a description of the claim or claims located by reference to some natural object or permanent monument as will identify the claim.” In respect to the mining ground of the territory of Alaska, however, Congress; in section 15 of the act of June 6, 1900, “making further provisions for a civil government for Alaska and for other purposes” (chapter 786, 31 Stat. 327), provided that “notices of location of mining claims shall be filed for record within ninety days from the date of the discovery of the claim described in the notice.” 48 U.S.C.A. § 119. Smith v. Cascaden, 148 F. 793, 78 C.C.A. 459. The recording of the notice of location is therefore, by a statute of the United States, made one of the essential steps to a valid location of a mining claim in the territory of Alaska.
As shown in the prevailing opinion, the notice filed for record by the defendants in error was insufficient to meet the requirements of section 2324 of the Revised Statutes. It was therefore as if no notice at all was recorded. It therefore seems to me that, the location under which the *258defendants in error claim was never perfected, because they did not take one of the essential steps required by the statutes of the United States; that is to say, they did not file for record within 90 days from the date of the discovery of the claim, nor at any time, a notice containing the name or names of the locators, the date of the location, and such a description of the claim located by reference to some natural object or permanent monument as would identify it. The case here presented, therefore, is not, in my opinion, one of forfeiture, for the defendants in error never took one of the essential steps required in making their location.
In the case of Last Chance Mining Company v. Bunker Hill & S. Mining & C. Co., 131 F. 579, 66 C.C.A. 299, referred to in the opinion of the court, there was a question of priority between the Last Chance mining claim and the Bunker Hill mining claim. Priority was asserted for the Last Chance only upon the fact that it was located, marked, and the notice of its location recorded before the location notice of the Bunker Hill was recorded. A statute of the state in which the claims were situate required such notice to be recorded within 15 days after the making of the location in the office of the recorder of the county, or with the recorder of the district designated by the resident miners, as provided by section 3103 of the Revised Statutes of Idaho of 1887. That statute, however, prescribed no penalty for a failure to record such notice. The facts as found by the master, and which were accepted by the court, were that the Bunker Hill claim was located September 10, 1885, by one O’Rourke, who possessed the necessary qualifications, and who had theretofore discovered within its limits a vein of rock in place carrying silver and lead; that on the day named O’Rourke posted “a discovery notice of location,” containing the name of the location and claim, the date of its location, a description of the claim by reference to such natural objects and permanent monuments as identified it, and reciting such other matters as were then required by the laws of the United States and the territory of Idaho; that at the same time O’Rourke marked the boundaries of the claim on the ground so that they could be readily traced, and then entered into the actual possession of the claim and commenced working it, which possession was maintained by him and his successors in interest;. *259that on September 29, 1885, O’Rourke caused a notice o£ location of the claim, duly verified, to be recorded in the office of the recorder of the county in which it was situate; that prior to March 21, 1902, the complainant in that suit duly acquired, through mesne conveyances from O’Rourke, the title to the claim, and on the day last mentioned made application to the United States for a patent therefor, which application recited the facts just stated, and upon which application a patent was issued by the government to the complainant on the 17th day of November, 1903; that the Last Chance claim was duly located September 17, 1885, and the location notice thereof recorded on the 22d day of the same month; that prior to the discovery and location of the Last Chance its discoverers and locators “had actual knowledge of the discovery and location of the Bunker Hill claim; they had visited the discovery, read the notice posted thereon, saw the discovery stake, the east end stakes, and knew that the locator was in the actual possession of the claim, and was then engaged in development work thereon.” Other facts appear in the stipulation of counsel in the case, as shown in 131 F. 584, 585, 66 C.C.A. 304, 305, in the opinion of the court. And upon the point in question we said: “We do not think it necessary to decide whether a stipulation to the effect that a certain witness would, if present, testify in contradiction of one or more of the facts already agreed to by counsel, could be properly held to modify such prior stipulation, for the reason that upon the facts expressly conceded, found, and in no wise contested the Last Chance was located after the Bunker Hill, and while the latter was a valid, subsisting claim. At the time of the location of the Last Chance claim the time prescribed by the Idaho statute within which the Bunker Hill location should be recorded had not expired. The Last Chance locators had actual notice of the Bunker Hill location, had read the description of it, and the locator of the Bunker Hill was in actual possession of that claim and actually engaged in working it. No part of the claim, therefore, whether above or underground, was then open to location by any other person.”
We further said: “That the failure of the locator of the Bunker Hill claim to record his notice of location within the time prescribed by the Idaho statute did not work a forfeiture of the claim, there being no such penalty affixed by *260the statute, is well settled [citing Jupiter Min. Co. v. Bodie Con. Min. Co. (C.C.) 11 F. 666; Bell v. Bedrock T. & M. Co., 36 Cal. 214; McGarrity v. Byington, 12 Cal. 426; Johnson v. McLaughlin, 1 Ariz. 493, 4 P. 130; Emerson v. McWhirter, 133 Cal. 510, 65 P. 1036; Rush v. French, 1 Ariz. 99, 25 P. 816]. Besides, the issuance by the government of its patent for the claim is conclusive evidence of the sufficiency of the steps taken by the complainant [citing Davis v. Weibbold, 139 U.S. 507, 11 S.Ct. 628, 35 L.Ed. 238; U. S. v. Iron & S. M. Co., 128 U.S. 673, 9 S.Ct. 195, 32 L.Ed. 571; Montana Cent. Ry. Co. v. Migeon (C.C.) 68 F. 811].”
In the case of Last Chance Mining Company v. Bunker Hill & S. Mining & C. Co., therefore, it appeared that the claimants of the Last Chance claim entered upon the actual possession of the locator of the Bunker Hill claim while the latter was a valid, subsisting claim, and while its locator was actually engaged in working it. That ground was, therefore, not open to location by the Last Chance claimants, for which reason they acquired no right. And since the statute of the United States applicable to that case did not require the recording of such notices of location, and the statute of Idaho did not fix any penalty for the failure to record such notice within the time it prescribed, the government of the United States issued its patent in perfection of the Bunker Hill location, and this court very properly sustained that title, and held that the recording by the Bunker Hill claimant of his notice of location three days later than the time prescribed by the Idaho statute did not work a forfeiture of his rights. In the case now before us, however, there was no actual possession of the ground by the defendants in error, and they never at any time filed the notice of location required by the Alaska statute. The location under which they claim, therefore, lacked one of the essential elements of a valid location in Alaska. No question of forfeiture, in my opinion, arises in the case. The ground was confessedly vacant, and was therefore open to exploration and location, unless covered by a location which met the requirements prescribed by Congress.
For the reasons stated, I dissent from the judgment here given.